                                            Case 3:20-cv-08228-SI Document 10 Filed 04/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ABDOL ALI OMAR,                                   Case No. 20-cv-08228-SI
                                   8                    Petitioner,
                                                                                           ORDER EXTENDING DEADLINES
                                   9               v.
                                                                                           Re: Dkt. Nos. 8, 9
                                  10     CRAIG KOENIG,
                                  11                    Respondent.

                                  12          Respondent has filed a request for an extension of the deadline to file an answer to the
Northern District of California
 United States District Court




                                  13   petition for writ of habeas corpus. Upon due consideration of the request and accompanying
                                  14   declaration of attorney Michele Swanson, the court GRANTS the request. Docket No. 9. The court
                                  15   now sets the following new briefing schedule: Respondent must file and serve his answer no later
                                  16   than May 7, 2021. Petitioner must file and serve his traverse no later than June 18, 2021.
                                  17          Petitioner sent the court a letter asking for a traverse form. Docket No. 8. There is no
                                  18   particular form to use for a traverse. The purpose of a traverse is to respond to the arguments in
                                  19   respondent’s answer with which petitioner disagrees. Petitioner thus can simply label his filing as
                                  20   a “Traverse” on the first page of a filing that includes the case name and number for this case.
                                  21   Within the traverse that may be up to 25 pages long, he can explain why he disagrees with
                                  22   respondent’s statement of facts and legal arguments. A traverse is not mandatory, and the court will
                                  23   not assume that petitioner agrees with respondent’s arguments simply due to his failure to file a
                                  24   traverse.
                                  25          IT IS SO ORDERED.
                                  26   Dated: April 7, 2021
                                  27                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  28                                                   United States District Judge
